Porter, J.
The acceptance of a cargo of goods by the consignee, is a recognition of his liability to the shipowner. The contract under which the property was transported becomes his by adoption, and when he avails himself of its provisions so far as they inure in his favor, he is charged with the correlative obligations which spring out of it, whether by mere operation of law or by the force of express stipulations.
In this case, the ship was chartered by the consignees in the name of parties who were acting in their behalf. The bill of lading referred in terms to the charter-party, and the defendants were the holders of both, when the vessel arrived at the port of New York. By express stipulation the cargo was to be discharged according to the custom of that port. On the trial it was proved and found, that by such custom it was the duty of the consignees to be in readiness to receive the cargo, at the expiration of seven days after notice of the ship’s entry. In order to avail themselves of a prospective reduction in the rate of duties, they chose to detain the vessel for an additional period of eighteen days, before permitting the cargo to be discharged. This delay was unauthorized, and the shipowners were entitled to redress.
It is true that strict demurrage cannot be claimed where no provision is made for it in the contract; but it is a familiar and settled principle of maritime law, that the party aggrieved may recover damages for detention, in the nature of demurrage, against a consignee who admits his obligation to receive the property, but to promote his own interest or convenience, detains the ship beyond the period contemplated in the contract. Clendaniel v. Tuckerman, 17 Barb. 184, 190; Abb. on Ship. 311; Harman v. Gandolph, Holt N. P. 35; 1 Pars. Mar. Law, 363, note 3, and authorities there cited.
The authorities which are supposed by the appellants to favor an opposite view have not been overlooked; but they are *325inapplicable to a case like this, where the detention was in breach of a known custom, by which the parties agreed to be bound.
The fact that a portion of the cargo was shipped to other consignees constitutes no defense to the action. Hill v. Idle, 4 Campb. 327; Leer v. Yates, 3 Taunt. 387.
The judgment should be affirmed.
Bbowst, J.
The charter-party and the bills of lading upon the shipment of the goods were executed at one and the same time in regard to the same transaction, and together express the true nature of the contract and the obligations of the parties under it. The cargo was to be taken in and discharged according to the custom of the respective ports of loading and discharging — that is, the ports of Cienfuegos and Hew York. The sugars were to be delivered in good order and condition at the latter port to Messrs. Pesant Brothers, the defendants, they paying the freight therefor, as per charter-party. Thus, the payment of the freight was the condition of the delivery of the goods; and, whenever the consignees accepted the goods, they thereby became parties to the contract, incurring the obligation to pay the freight and the demurrage for unnecessary and improper detention, if any accrued to the owners of the vessel. The plaintiffs proved what was the custom of the port of Hew York, which allowed the consignees seven days after the arrival of the vessel to provide for the discharge of the cargo. And they also proved the time the vessel was delayed beyond that period, in consequence of the goods being put in bond and sent to a bonded warehouse. To pay the duties and hare these goods discharged in the usual way, or to put them in bond under the acts of Congress, was entirely at the option of the consignees. To adopt the latter course was a deviation from the general custom; and, as it entailed delay to the vessel beyond the usual time allowed for the discharge of the cargo, it certainly presents a just and equitable claim for compensation in the form of demurrage. The judge, upon the trial, submitted the question of the existence of the customary mode of discharging cargoes from vessels in the port of Hew York, as well as the question of delay, to the jury, directing *326them that, if they found both in favor of the plaintiffs, they were entitled to recover demurrage to the extent of fifty dollars a day, that being the sum fixed by the charter party for delay at the port of Cienfuegos, as well as proved to be the fair value or compensation for detention in New York. This charge covered the whole case, and properly disposed of the numerous requests to charge made by the defendants at the close of the trial. The jury found a verdict for the plaintiffs for nine hundred dollars, upon which judgment was rendered in the superior court, which, I think, should be aErmed.
All the judges concurred, except Potter, J., absent.
Judgment aErmed, with costs.